PELHAM, J.
The defendant was indicted for murder in the first degree, and convicted of manslaughter in the first degree, and made a motion for a new trial, which was overruled by the court. Defendant insists here that we review that ruling of the trial court on this appeal. It is too well established in this state to require discussion that the action of the primary court on motions for a new trial in criminal cases is not revisable in the appellate courts. — Franklin v. State, 29 Ala. 14; Brister v. State, 26 Ala. 107; Walker v. State, 91 Ala. 76, 9 South. 87; Cooper v. State, 88 Ala. 107, 7 South. 47; Burrage v. State, 113 Ala. 108; Dorsey v. State, 107 Ala. 157, 18 South. 199; Dawson v. State, 148 Ala. 672, 41 South. 803; Smith v. State, 165 Ala. 50, 51 South. 610; Mangrall v. State, 1 Ala. App. 189, 55 South. 446.
The defendant was found guilty of manslaughter, and even if the charges given at the request of the state, numbered 1, 2, 3, and 4 in the transcript, defining murder, were incorrect, this would not be reversible error. —Parnell v. State, 129 Ala. 6, 29 South. 860; Ward v. State, 153 Ala. 9, 45 South. 221; Horsby v. State, 94 Ala. 55, 10 South. 522, 526.
We find no error in the record.
Affirmed.